                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

STEPHEN RAY FRANCE                                  §
                                                    § Civil Action No. 4:17-CV-462
v.                                                  § (Judge Schell/Judge Nowak)
                                                    §
COMMISSIONER, SSA                                   §

                          MEMORANDUM OPINION AND ORDER

       The court, having reviewed Plaintiff Stephen Ray France’s (“Plaintiff”) “Motion for

Attorney Fees and Costs under the Equal Access to Justice Act, 28 U.S.C. § 2412” (“Motion”)

(Dkt. #19) and Commissioner’s Response (Dkt. #20), wherein the Commissioner states it has no

objection to Plaintiff’s request, finds that Plaintiff’s Motion is well taken and should be granted.

Accordingly,

       It is therefore ORDERED that Plaintiff’s Motion for Attorney Fees and Costs under the

Equal Access to Justice Act, 28 U.S.C. § 2412 (Dkt. #19) is GRANTED, and the Commissioner

is directed to pay five thousand, two hundred eighty-six dollars and twenty-one cents ($5,286.21)

as reasonable attorney’s fees and costs payable to Plaintiff, such payment to be mailed to Plaintiff’s

counsel of record.

       IT IS SO ORDERED.

            .    SIGNED this the 5th day of February, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
